EATON VANCE RICHARD BERNSTEIN MULTI-MARKET EQUITY STRATEGY FUND Supplement to Prospectus dated October 12, 2010 Effective September 30, 2011, Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund has changed its name to Eaton Vance Richard Bernstein Equity Strategy Fund. September 30, 2011 5349-9/11RBMMEPS1 EATON VANCE RICHARD BERNSTEIN MULTI-MARKET EQUITY STRATEGY FUND Supplement to Statement of Additional Information dated October 12, 2010 Effective September 30, 2011, Eaton Vance Richard Bernstein Multi-Market Equity Strategy Fund has changed its name to Eaton Vance Richard Bernstein Equity Strategy Fund. September 30, 2011
